 

Exhibit 10.1

 

AMENDMENT TO THE LOAN AGREEMENT

 

THIS AMENDMENT (the "Amendment") to the Loan Agreement between TOT Payments,
LLC, a Florida limited liability company (doing business as Unified Payments),
TOT New Edge, LLC, a Florida limited liability company, Process Pink, LLC, a
Florida limited liability company, and TOT FBS, LLC, a Florida limited liability
company (collectively, the "Borrower'') and Priority Payment Systems LLC
("Lender"), is entered into and effective as of June 27, 2017 ("Effective
Date").

 

WHEREAS, Lender and Borrower are party to a Loan Agreement dated as May 18, 2017
(the "Agreement"); and

 

NOW, THEREFORE, in consideration of the premises recited herein and for other
good and valuable consideration; the receipt and the adequacy of which are
hereby acknowledged, the Agreement is amended as follows:

 

1.The Agreement is amended by inserting a new Recital as follows:

 

Borrower has requested the Lender make a revolving loan of up to $2,500,000.00
to

Borrower. Lender is willing to make such loan to Borrower on the terms and
conditions set forth in this Agreement.

 

2.Section 1 of the Loan Agreement is hereby amended by adding or replacing, as
appropriate, the following defined term:

 

"Loan Termination Date" means May 20, 2021, or earlier as set forth in the Note,
as may be amended or restated from time to time.

 

"Draw Period" has the meaning set forth in section 2.1 of this Loan Agreement

 

3.The Agreement is amended by inserting a new Section 2.1 as follows:

 

The Loan. Subject to the terms and conditions of and relying on the
representations, warranties and covenants contained in this Agreement, Lender
agrees to loan to Borrower an amount of up to $2,500,000.00 (the "Loan"), the
proceeds of which Borrower will use to meet Borrower obligations pursuant to a
certain acquisition agreement and ancillary agreements relating thereto and for
working capital. As of the Effective Date of this Amendment, Borrower has
Obligations under the Agreement of $1,925,967.21. Subject to the terms and
conditions of this Agreement, Lender can fund subsequent draws once every
calendar month upon written request from Borrower, to be submitted no later than
five business days prior to the anticipated funding date, and not to exceed
$1,000,000.00 in any such calendar month. Principal Advances will be funded net
of reasonable fees of counsel to Lender, provided, however, that if any
requested funding date is not a Business Day, then any funding hereunder shall
be due on the immediately following Business Day. Principal Advances on the
Multi-Draw Loan shall be funded only during the first 24 months following the
Effective Date of the Loan Agreement (the "Draw Period"). In no event shall the
Obligations exceed $2,500,000.00 at any time.

 



 

 

 

4.The Agreement is amended by inserting a new Section 8.1(l) as follows:

 

(1)Obligations at any time exceed the lesser of (i) the Borrowing Limit, or (ii)
$2,500,000.00.

 

IN WITNESS WHEREOF, the undersigned have executed this instrument on behalf of
Client and Priority on the date first set forth above.

 

 

  BORROWER:           TOT Payments, LLC       By:    /s/ Oleg
Firer                       Name:  Oleg Firer      Title: CEO           TOT New
Edge, LLC       By:    /s/ Oleg Firer                       Name:  Oleg Firer   
  Title: CEO           Process Pink, LLC       By:    /s/ Oleg
Firer                       Name:  Oleg Firer      Title: CEO           TOT FBS,
LLC       By:    /s/ Oleg Firer                       Name:  Oleg Firer     
Title: CEO           LENDER:       Priority Payment Systems LLC       By:    /s/
John Priore                       Name:  John Priore      Title: President and
CEO

 

 



 2 

 